_ USDC SDNY

 

 

 

 

 

JOCUMENT
| “LECTRONICAD

UNITED STATES DISTRICT COURT DOC #: ¥ FILED
SOUTHERN DISTRICT OF NEW YORK DATE FILED:__NOYV 1 ea

cee ee ee eee eee eee eee eee ee x f ta =

UNITED STATES OF AMERICA

ORDER
- Vv. -
19 Cr. 506 (LAK)
AKBAR MEIGHAN,
Defendant.
a x

WHEREAS, with the defendant’s consent, his guilty plea allocution was made
before a United States Magistrate Judge on October 18, 2019;

WHEREAS, a transcript of the allocution was made and thereafter was transmitted
to the District Court: and

WHEREAS, upon review of that transcript, this Court has determined that the
defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for
the guilty plea;

IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.

SO ORDERED:

Dated: New York, New York
, 2019 AA
Mi;

THE HONORABLE LEWIS A. KAPLAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
